Citation Nr: 0031915	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip 
disability on a direct basis, or alternatively, on a 
secondary basis due to service connected right knee 
disability.

2.  Entitlement to service connection for low back disability 
on a direct basis, or alternatively, on a secondary basis due 
to service connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1976 to October 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied claims for service 
connection for a right hip condition and spondylolisthesis 
L5- S1 (claimed as back condition).  By means of a rating 
decision dated in October 1995, the RO denied an amended 
claim for service connection for right hip condition on a 
secondary basis due to service connected right knee 
disability.  The Board remanded this case in April 1999.  In 
a Supplemental Statement received in November 1999, the 
appellant amended his claim to include consideration of 
service connection for his low back disability as secondary 
to his service connected right knee disability.  The Board 
has rephrased this issue on the title page to reflect this 
amended claim.  See Ashford v. Brown, 10 Vet.App. 120, 123 
(1997) (a new theory of etiology regarding the same 
underlying disorder does not result a "new" claim for 
adjudication purposes).


REMAND

The Board notes that Congress recently enacted legislation 
which liberalized VA's duty to assist claimants in the 
development of claims.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (to be codified at 
38 U.S.C.A. §§ 5103A and 5107).  Among these duties, VA must 
provide a medical examination or obtain medical opinion when 
such examination is necessary to make a decision on the 
claim.  An examination is considered necessary when the 
evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (b) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (c) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

In this case, the evidence of record reveals the appellant's 
current treatment for low back and right hip disability, and 
his allegations that such disability was first manifested, 
and treated, in active service.  Based upon his allegations 
and the evidence of record, the Board is of the opinion that 
VA orthopedic examination, with benefit of review of the 
claims folder, is necessary to make a decision on the claim.  
Furthermore, the appellant has alleged that his neurologist 
at the Tampa Bay, Florida VA Medical Center (VAMC) informed 
him that his in- service skiing accident was the cause of his 
spinal problems.  The RO should advise the appellant that he 
may submit a direct statement from this physician regarding 
the etiology of his claimed disabilities.  See generally 
Sutton v. Brown, 9 Vet. App. 553, 570 (1996).  Finally, 
pursuant to the newly enacted 38 U.S.C.A. § 5103A, the RO 
should ensure that all duty to assist and notice requirements 
have been satisfied.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should request records of the 
appellant's VA clinical records since February 
2000.

2.  The RO should ask the appellant to identify 
any other providers of treatment for his claimed 
disabilities whose records are not associated with 
the claims file.  Thereafter, the RO should take 
appropriate steps to obtain these records.  

3.  The RO should contact the appellant and ask 
him to submit a direct opinion from his 
neurologist at the Tampa VAMC, or any other 
treatment provider, regarding the causal 
relationship between his low back and right hip 
disability and his active service and/or service 
connected right knee disability.  Those opinions, 
if provided, should be included in the claims 
file.

4.  The appellant is hereby advised of his right 
to submit any additional evidence and argument 
while this case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

5.  Thereafter, the appellant should be afforded 
VA examination by an orthopedic specialist.  The 
purpose of the examination is to determine the 
relationship between the appellant's current low 
back and right hip disability and his active 
service and/or his service connected right knee 
disability.  The examiner should review the 
contents of the claims file, obtain relevant 
history from the appellant, and accomplish all 
necessary tests.  Following the examination, the 
examiner should express opinion to the following 
questions: (1) What are the diagnoses of the low 
back and right hip disabilities; (2) Is it least 
as likely as not that an etiological relationship 
exists between current low back and right hip 
disability and active service and/or injury in 
active service, apart from the intercurrent 
injuries or congenital defect; (3) Is it least as 
likely as not that an etiological relationship 
exists between current low back and right hip 
disability and service connected right knee 
disability, apart from the intercurrent injuries 
or congenital defect?  The reasoning which forms 
the basis of the opinions should be set forth.  
The claims folder and a copy of this remand should 
be made available to the examiner.  If an opinion 
cannot be medically determined without resort to 
mere speculation or conjecture, this should be 
commented upon in the report.  

6.  The appellant is hereby advised that, in the 
event he fails to report for VA examination 
without good cause, his original claims shall be 
decided based upon the evidence of record.  
38 C.F.R. § 3.655 (2000).

7.  Thereafter, the RO should thoroughly review 
the claims folder to ensure that all regulatory 
requirements under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
have been satisfied.  Specifically, the RO should 
ensure that all duty to assist and notice 
requirements under the newly enacted 38 U.S.C.A. 
§ 5103A have been satisfied.

8.  After completion of the above, the RO should 
readjudicate the issues on appeal with 
consideration given to all of the evidence of 
record, including any additional evidence obtained 
by the RO pursuant to this remand.  If any 
determination remains unfavorable, the appellant 
and his representative should be furnished a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


